Title: From James Madison to Speaker of the House of Representatives, 22 January 1808
From: Madison, James
To: Speaker of the House of Representatives



Sir,
Department of State, January 22th. 1808

I have the honor to enclose a report of the names and Salaries of the persons employed in the Department of State, in pursuance of an Act, "Intituled’ an Act to regulate and fix the Compensation of Clerks, &c.".  I have the honor to be, very respectfully, Your obt. Servt.

James Madison

Department of State 22d. January, 1808. 
In pursuance of the Act of Congress entitled, "An Act to regulate and fix the compensation of Clerks, &c. the Secretary of State has the honor to submit to Congress, the annexed, list of persons employed in his office, during the year 1807, and to report that the business of the Department generally is in a state of progressive increase; hence it has been found impracticable to bestow that prompt and regular attention to titles, and to the issuing patents for lands which is desirable, especially at a period of peculiar increase in the business growing out of our foreign relations.  Some contemplated changes too in the mode of conducting the business of the Office will, for a time, increase the labour of it.  It is his opinion, therefore, that the public service would be promoted, as stated in the report made to the last Congress, by a provision, at least sufficient for the employment of another Clerk.  All which is respectfully submitted.

James Madison

